 LOEB'S LAUNDRYLoeb'sLaundry'andLaundry and Dry CleaningInternationalUnion, Local 550,AFL-CIO. Case26-CA-3216June 27, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn March 26, 1969, TrialExaminerThomas A.Ricci issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrialExaminer's Decision, and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner with the following modifications.We agree with the Trial Examiner that theRespondent violated Section 8(a)(1) by the conductof Loeb and other agents of the Respondent incoercively interrogating employees and threateningthem with plant closure if the Union came in.Insofar as Loeb's speech of October 15, 1968, toassembled employees is concerned, we agree withthe Trial Examiner that, apart from the question ofcredibility of employee witnesses as to the content ofthe speech, the speech violated Section 8(a)(1) of theAct.2'At the hearing,the Respondent moved to amend the caption of the caseto indicate that the Respondent is "Loeb's Laundry"rather than"WilliamLoeb and Louis G. Lemle,d/b/a Loeb's Laundry"as initially stated in thenotice of hearing and complaint.The General Counsel agreed to theproposed change and the Trial Examiner granted the Respondent'smotionbut inadvertently failed to make the change.Accordingly, the name of theRespondent appears as amended at the hearing.'Unlike the Trial Examiner,however,we find it unnecessary to pass onthe credibility of the employee witnesses' testimony,and do not relythereon in finding that the speech violated Sec. 8(aXl), since the clearimplication of the speech,even as documented by the Respondent,is thatRespondent would discontinue business if the employees voted for theUnion.In that connection,Member Zagoria would find the speechunlawful only on the basis of element(3) noted by the Trial Examiner: I.e.,Loeb's flat statement,at several points,that other family laundry and drycleaning businesses inMemphis,Tennessee,had closed,with a loss ofemployee jobs after a union got in.Chairman McCulloch and MemberBrown agree with Member Zagoria as they would find a threat implicit inLoch's statements,but would also find for the reasons stated by the Trial143However,we do not agree with the TrialExaminer that the notice posted by Respondent onthe plant bulletin boards on November 7 amountedtoa threat that Respondent would dischargeemployees because of the Union. The notice inquestion commented, as an incidental matter, on thefact that an employee, Myrtle Gardner, had beendischarged from a previous job without the unionthere being able to help her. In our opinion, thecomments amounted to no more than permissibleelection propaganda.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodified herein, and orders that Respondent, Loeb'sLaundry,Memphis,Tennessee,itsagents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as so modified.Make the following changes in the Noticeattached to the Trial Examiner's Decision:1.Delete the first paragraph and substitute thefollowing:"After a trial in which both sides had theopportunitytopresenttheirevidence,theNational Labor Relations Board has found thatwe violated the Act and has ordered us to postthis notice and to keep our word about what wesay in this notice."2.Deletethesecondandfourthindentedparagraphs.Examiner that the speech as a whole wascoerciveand interfered withemployee's statutoryrights to organize.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. RIccI, Trial Examiner: A hearing in theabove-entitled proceeding was held before me at Memphis,Tennessee, on January 30, 1969, on complaint of theGeneralCounsel againstWilliam Loeb and Louis G.Lemle, d/b/a Loeb's Laundry, herein together called theRespondents,or the Company. The charge was filed onNovember 15, 1968, by Laundry and Dry CleaningInternationalUnion, Local 550, AFL-CIO, herein calledtheUnion,and the complaint issued on December 27,1968.The issue presented is whether the Respondentsrestrained and coerced their employees in violation ofSection 8(a)(1) of the Act. Briefs were filed after the closeof thehearingby the General Counsel and theRespondents.Upon the entire record in the case and from myobservation of the witnesses,Imake the following:177 NLRB No. 8 144DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTITHE BUSINESSOF THE COMPANYThe Company is a partnership doing business in theState of Tennessee with its principal office and place ofbusiness located inMemphis, where it is engaged in thelaundry and drycleaning business. During the past 12months the Company received gross revenues in excess of$500,000 and during the same period it purchased andreceivedsuppliesvalued in excess of $50,000 fromsuppliers in the State of Tennessee, who, in turn,purchased such supplies directly from out-of-state sources.Ifind that the Respondents are engaged in commercewithin the meaning of the Act and that it will effectuatethe policies of the Act to exercise jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDLaundry and Dry CleaningInternationalUnion, Local550, AFL-CIO, isa labor organizationwithin themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThis case arose out of a self-organizational campaignamong the Respondents' employees in the fall of 1968. Ontheir behalf the Union filed a representation petition for aGovernment-conducted secret election, Case 26-RC-3285,on September 19. On October 9 the parties concernedsigned a stipulation for a consent election and on the 14than arrangement to hold the election on November 22 wasapproved by the Board's Regional Director. The next dayWilliam Loeb, one of the two individual owners of thebusiness, talked to his assembled employees on the subjectof union or no union.Therewere then about 230employees in the plant and he gathered them in threegroups, at 2, 2:30, and 3 p.m. in the cafeteria, to hearhim; he spoke to each group for about 20 minutes.Six employees testified concerning what Loeb said tothem that day and the essential burden of their story isthat he threatened to close the plant, and go out ofbusiness if the employees should choose to bargain withhim through the Union. There is also testimony that afterLoeb's speeches, several supervisors, directly or obliquelyreferringback to what the owner had said, conveyedfurther to the employees the thought there was danger ofplant closing or lossof jobs if they should vote in favor ofcollectivebargaining in the imminentelection.Theelection was not held because the Union filed this chargeand assertedthat the coercive effect ofmanagement'sstatements made impossible an untrammeled expression ofchoice by the employees.Owner William Loeb did not testify. Robert Moore,superintendent of the drycleaning department,said he satup closewhen Loebwas talkingand when 60 or 70employees were present, and that Loeb did no more thanreadfrom a document in front of him. ClarenceCampbell,an assistant superintendent,said he too heardone of the speeches and that Loeb was reading whiletalking. Theresa Kelly, Loeb's secretary and assistant, saidshe was present at all three of the talks. She testified Loebhad prepared a written speech, that there were severalexact copies made, that Loeb spoke only what was writtenon it, and that she was sure of this because each timeLoeb gave the speech she followed him word for wordwhile readingthe copy in her hands. She added that inevery instance where Loeb departed from the writtenscript, however slight thechange,she wrote down on hercopy the exactchangesmade by the owner as he wentalong.She said she did this three times, and made a noteon her copy of even the minutest adlibbing Loeb mayhave uttered. The Respondent offered into evidence thecopy Kelly said Loeb read from, and the copy she said sheannotated during the three talks. It is not true shefollowed her employer as faithfully as she testified; beforestartingthemeetingsLoeb madechanges onhis copy,changeswhich are not reflected in the one Kelly was thenreading.Loeb's Speech; Violation of Section 8(a)(1)The defense to the charge that Loeb committed anunfair labor practice when talking to the assembledemployees on October 15 rests upon assertion that not oneword came out of his mouth except what is written on theexhibit document which Mrs. Kelly said he had beforehim when speaking. For reasons that will appear, I do notdiscredit the employee witnesses. Notwithstanding, if therecord showed nothing more than the delivery of thespeech according to the exhibit, I would find that theRespondent violated Section 8(a)(1) of the Act in Loeb'swords to the employees that day.The exhibit reads as follows:SPEECH BY MR. LOEBTUESDAY, OCTOBER15, 1968Iwant to be sure that every one of you can hear me.Is there anybody back there who can't hear me loudand clear? Please hold up your hand if you can'tbecause what I have to say is very important to everyone of you.As all of you know,a union istrying to get in ourplant.You have seen the notice up on the bulletinboards that we have already made arrangements withthe National Labor Relations Board to hold an electionright here in the plant on November 22, so you willhave an opportunity to vote on whether or not thisunion is going to get control of you.Iam going to talk to you real straight and tell youexactly how I feel about this union problem. First ofall, I am damn disappointed that some of you would letstrangers from the outside talk you into signing a unioncard- talk you into slipping behind your company'sback- and even talk some of you into workingagainstand speaking against this company whichprovides the jobs and paychecks and the benefits thatallof you depend on for a pretty decent life. I thinkyou owed it to yourself, your family, and to thiscompany to have talked your problems over withsomeone in our management before you would take upwith some absolute strangers.My first reaction when I heard about this unionproblem was to say "to hell with the whole business." Iguarantee you this laundry is something I don't need.This year this laundry has lost $96,000.00 already. Letme repeat that - despite all the work we have done,despite all of our advertising, all of our good efforts toimprove our efficiency, we have still lost $96,000.00. Inother words, if this laundry had been shut down onJanuary 1, 1968, and never reopened, I would still have$96,000.00 in my pocket that I don't have todayThere are some people here - and I want you tounderstand that I realize it is just a few people - who LOEB'S LAUNDRYthink they are pretty smart.They think they knowmore about this business than I do. They think theyand some smooth-talking organizers from the outsidecan force me or this company into doing something wedon't want to do. Well,Ihave newsfor them nobodyisgoing to force this company or me to do anythingthat I don'tthink is right for this business. I've gotsome other news there isn't anybody or anything inthis world that can make a business continue to operatewhen it loses nearly$100,000.00 in less thana year. Alot of you folks have beenlisteningto these smarttalkers, andfor yourown good,Iam telling you nowthat you had better take the time tolistentome andyour company or we are not going to solve ourproblems here and we will be faced with closing thedoors like so many other laundries have been forced todo.Weneed cooperation and understanding andteamwork in this plant.What we don'tneed issmart-aleck talk and efforts to tear us apart. Thefamily laundry and dry cleaning business is in a periodof extremely hard times. There is a long list of laundryand cleaning plants that have gone out of business righthere in Memphis.Some of them had unions and someof them didn't.One thing is certain having a unionsure didn'thelp.The biggest and oldest family laundryand dry cleaner in this city was Memphis Steam. Veryshortly after a union got into its operation,ithad togive up the family laundry and dry cleaning businessentirely.All that was left was linen supply andindustrial business,and we don'thave any of that kindof business.The whole guts of our business is familylaundry and dry cleaning.Without that we are nothing.Without that none of you would have jobs. WhenMemphis Steam closed down its family laundry and drycleaning,200 men and women lost their jobs.The same thing happened over at Kraus. Theirbusiness was almost entirely dry cleaning except forshirts.Again,theywere one of the oldest businesses inour city.Again,a union got in there, and again, theywent out of business with every employee losing his orher job.Within the past week White Rose has given up thefamily laundry and dry cleaning business. They havenothing but linen supply and industrial from now on.More people are losing their jobs, and White Rose hadthe very same union that is after you people right now.Ihave been told time and time again that I am afool for trying to fight the battle to keep this businessalive.Then when I get kicked in the teeth by findingout that some of my own people are being talked intoworking against their company and against me, italmost makes me believe that I am a fool for trying tokeep this plant going and your jobs secure.And I willtell you,I had to do some mighty serious thinking whenIfound out about this union mess.But here is thedecision I've made.Loeb'sLaundry has been here anawful long time - 81 years to be exact.I am proud ofthe family tradition that made this business possibleand that made it the best and biggest laundry in thewhole South.I have pledged to myself that I will makeevery effort tokeep this laundry operating and that ifthere is any way to stop the losses and to make thislaundry operate even on a break-even basis,I am goingto continue to do it in order that we can preserve thejobs of the many old and loyal people who have workedhere so long.Ialso came to the conclusion that many of thepeople who signed union cards had been misled by false145information and all the tricks that these organizers areso good at. We made the arrangements with the LaborBoard for this election because we believe that a secretvote is the right way to decide such a serious issue. Ihave made up mymindthat we will get you the truthand all the truth about this union. I know it is easy tomake an honest mistake and to be misled into signing aunioncardor into going to a union meeting.I thinkyou are entitled to know the other side of the story, andif you want to know the truth, then I, personally, andevery supervisor and management person in this plant,willmake every effort to see that you get that truth. Iam convinced that when you have the truth and whenyou get a chance to vote in absolute secrecy where nounion outsider can know how you are voting, and whenno one canput anypressureon you, that you will voteagainst the union.Iwanttowarn you that these outsiders will doanything and say anything to lead you down the wrongpath. They make theirentire livingand the money theyspend on their big expense accounts by collecting duesand other fees from working folks. They don't produceany products, they don't press any pants or wash anyshirts or anything else of value. They live off the moneythey get out of the paychecks of workers just likeyourselves. So watch out for all the stuff they tell you.If you think they will tell you all the facts, then you aremaking a terrible mistake. Already I think there hasbeen a lot of misleading information spread around. Iwant you to clearly understand that I am the soleowner of thisbusiness.I bought out the other ownerstwo years ago. The mayor doesn't own any part of thisbusiness and neitherdoes anybodyelse. Since I boughtthis business,Ihave put in some of our most importantbenefits-like our hospitalization. We have given steadyincreases - the best in the history of this business. Eventhis year we put in a good round of wage increasesdespite thefact thatwe were losing large amounts ofmoney.I am trying earnestly in every way that I knowhow to put this business on a sound basis so that youwill not be faced with the same fate as those folks atMemphis Steam and Krausand Apexand Success andSun & Franklin,and all those other laundries that wentout of business right here in Memphis. We have Mr.Guthiem,an expert engineer in the laundry and drycleaning business,in this plant working with us to helpus get on a basis so we can survive. Mr. Guthiem'sservices are not free but I was willing to invest thatadditional money because I want to save our company- I want to save this plant-and I want to protectyour jobs.Now you've got a free choice. You can work withme, you can do your best to help accomplish thesethings, or you can listen to these outsiders and try tohurt all of us. That's up to you. When all this is over, Iam going tohave the satisfaction of knowing that I didmy dead-level best to do the right thing. If this businesscannot operate without losses - if we should have aunion strike or other union trouble that forces us out ofbusiness- then I will be able to sleep in peace,knowing that I did my best to preserve the jobs andpreserve the business. I don't need this laundry, as youwell know. I don't say that to brag or boast - I simplysay it as a fact. The money I have that gives mesecurity did not come from thisbusiness.Itwas left tome by an uncle who had no connection with thislaundry at all who did not even live in Memphis. If thislaundry were to shut down tomorrow, I could live a life 146DECISIONSOF NATIONALLABOR RELATIONS BOARDof peace and quiet with my family.But I say to you again,Iam willing to fight thebattle to overcome our problems and to keep Loeb'sLaundry in business.I am going to do what is morallyright,but unless I can have your loyal support andhelp, I don'tbelieve we can succeed.I sincerely believethat these union outsiders will hurt us.I know that anyserious union trouble would destroy us. I am going tofight to keep this union out of here by every legalmeans that I have.We are going to get you all the factsand all the truth,and then the decision is going to beup to you in the election.For now-that's all I have got to say.That Loeb was telling his employees a vote in favor ofthe Union-not a possible strike called by the Union,notconceivablyexcessiveeconomic demands by theUnion,butplaindecisionby the employees to berepresented by a union-would endanger their jobs andmight result in the closing of the plant,requires nostraining as to the meaning of words.Four facts are statedand restated with the utmost clarity.(1)He was opposedto having any union activity among his employees andwould resort to extreme measures to prevent collectivebargaining.Thus, he was "damn disappointed,"all thiswas "slipping behind your company'sback,"those whosigned cards were"working against...this company,"union activity would"tear us apart,"he felt"kicked inthe teeth"by the prounion element in the shop,those whoheeded the organizers would"hurt us all," "I am going tofight to keep this union out of here...." (2) The plantwas in danger of closing,its continued existence hung by aprecarious thread.Thus,in the first 9 months of the yearhe had lost"$96,000 in this business," "you had bettertake the time to listen to me and your company or ... wewill be faced with closing the doors...," "I am a fool fortrying. . .to keep this business alive," "I don't need thislaundry....The money I have that gives me security didnot come from this business.Itwas left to me by anuncle." (3)Other laundries in the area had closed, ordiscontinued major portions of their operations,with theextinction of jobs, when unions had appeared. (4) The solereason why Loeb was telling all this to the employees wasbecause it had just been determined-the day before -that there would be an election in the plant the nextmonth,and Loeb wanted them to vote against the Union.This juxtaposition of ideas could have but one meaningto the employees who listened:action by them in favor oftheUnion and action by Loeb putting an end to thebusinesswent hand-in-hand.Itwas a single speechmerging all these ideas into a single message, and Loebset the tone of his talk at the very start by saying hisreaction to the entire idea was "to hell with the wholebusiness."In the circumstances of the moment, with theelection notice just posted,itwould unreasonably straincredulitytobelieveLoeb did not intend the onlyconclusion his employees could logically draw from histotal remarks. He may have been exaggerating,but theemployees could not know this,and $96,000 is a greatdesl of money for a man to lose in less than 9 months,even if he does have independent means.True or false, theuncialcondition did not warrant frightening the helpwail the election was scheduled.There is no indicationLoeb ever talked to them about it before.In his briefcounsel for the Respondent says Loeb did no more thangive the employees"bad news," "facts...unrelated totheir union activity,""discussions of plant closure . . .Douched in terms of the realities of economic life ... andthe particular problems being faced by the Respondent."Speaking for his client, the lawyer says "the threats to theexistence of the business were economic."It is too late inthe development of labor law in America to equatecollective bargaining with economic disaster and therebyattempt to justify straight threats toclose a plant as ameans for choking off self-organizational activities.Ifind that regardless of how he may have "couched"hismessage in his speech given to all the assembledemployeesonOctober 15, 1968, Loeb threatened todiscontinue his business if the employees voted in favor ofunion representation and thereby restrained and coercedthemin violationof Section 8(a)(1) of the Act.Severalemployeeswho had been present gavetestimony of what they heard. Understandably they didnot remember all Loeb said, and of course they could onlyquote him by paraphrasing. They are ordinary people andcould not be expected to quote Loeb word for word 3months later. And it may also be that the threat to closethe plant was not articulated in the exact direct wordingused by the witnesses. Thus, as the witnesses spoke:Myrtle Gardner:"He just said that if the union came in,he could go out of business and he would go out ofbusiness;couldn'tnobody make him stay in business."Bessie Jackson:. .he said that he was not going tohave a union in there; before he would have a union inthere he would close the plant down,and go home andstay with his family."Annie Farris:"Well, he went on tosay that the union - the Company didn't want the union,that they didn't want the union and they wasn't going tohave a union and that, if the union was to come in and getorganized, they would close the plant down the first of theyear."Barbara Martin: ". . . he was damn surprised atthe people letting the union talk them into coming into theplace;that he wasn't going to have a union in the placeand that, before he would have a union in there he wouldclose the place down,and - I can't remember everything,just a few words."Velma Gibson:"He said before he'll leta union get in his plant, he would close down."MarionWebster:"He started out by saying that he was damnsurprised to hear that we were letting some damnoutsiders come in and get a union in to try to make usloseour jobs.He said that he was the soleowner of that plant, and that nobody could tell him whoto hire or who to fire,and he said, if the union got inthere that he would close the plant down January 1st,1969."The witnesses also variously recalled other details of thespeech, such as the extreme losses of the past, the fact themayor of Memphis, Loeb's brother, was no longerassociatedwiththebusiness,Loeb'sfinancialindependence, the pleasure he would have staying homewith his family,etc.There is no need for repeating all thisfor it is set out in the exhibit speech in evidence.The Respondent's attack upon the credibility of theseemployee witnesses is centered upon the fact each did notquote Loeb in exactly the same words when saying he hadthreatened to close the plant in retaliation for the unionactivity.And it is true they were not in precise accord;indeed several even recalled the date of the speech asOctober 9,instead of October 15. But there is no questionthey heard Loeb talking, for all the employees were calledto the cafeteria that day for that purpose. SupervisorRobert Moore testified Loeb read the talk, but it does notappear he was present all three times it was given. AndMrs. Kelly's statement that she meticulously noted everychange Loeb made from the text by so marking her copyis not quite correct.Some of the changes she made in hercopy are minuscule and there does not seem to have been LOEB'S LAUNDRY147any reason why she should have made them.For example,she changed"learned"to "heard," "there is nobody goingto," to"nobody'sgoing to," "mighty"to "awful," "aregoing to"to "will,""folks" to "people,"etc.If herpurpose was expressly to create a literal record of whatcame out ofLoeb'smouth,she failed if only because thereare other words, deleted by Loeb himself from what isnow said to be his own copy, but which Kelly did notstrike from hers. To the extent that the employees'testimony means Loeb did some adlibbing,Ibelieve them.He did not appear at the hearing to contradict them.More important, however, is the critical fact that whatwords the employees attributed to him - about closingthe plant if a majority of the employees voted for theunion- bespeak exactly the critical point which thespeech in its totality was intended to convey. If, inretrospect, those who heard him recalled this to have beenhis heart message,their testimony is all the more credible.Other acts of illegal restraint and coercionOn November6, still in anticipationof the scheduledelection,Loebgave a second speech to the employees, thisone directed primarily to comparing working conditions atthe Respondent with those of a competitor laundry, WhiteRose, where there was a union.He had a certain chart toillustratehis remarks.Among other things,he relatedhow, unlike White Rose, he had always given a Christmasbonus, howhiswage rates were higher,and other thingsof this kind.As an aside to employees sitting next to her,Myrtle Gardner said Loeb was lying about something orother. Later in the day, while Gardner was talking to agroup of employees during a break,she again said thatLoeb had lied. Moore, the supervisor, heard her, smiledand walked away.The next day two documents appearedon the five or six bulletin boards about the plant;one wasGardner's employment application,dated August 8, 1968,and the other a notice letter to all employees on thesubject of Gardner having called Loeb a liar. In heremployment application,Gardner had written that whenpreviously employed by White Rose Laundry, ending inMay 1967, she had received a $44 salary,and also theunexplained word"discharge"as the reason for leavingWhite Rose.The response for the Respondent, signed byLoeb himself, related how verification with the prioremployer showed Gardner's wage rate had been $1 perhour while the Respondent was paying at the time $1.08.The letter to the employees closed with the following:Also you willnotice that she said she was"discharge"from work at White Rose Laundry.The union was notable to protect her job when the companyfired her.Read all this carefully,and then decide for yourself -who is lying and who istellingthe truth.Loebwas correct on the wage rates.Gardner said atthe hearing she had for years received a Christmas bonusatWhite Rose,and that she had only said Loeb had liedabout this,or about "fringe benefits."Moore quotedGardner as saying"EverythingMr. Loeb said is a damnlie."Be that as it may, it is clear no one had saidanything about discharge.Why did Loebinject thisgratuity?What idea could it conceivably form in theminds of the employees?The logical answer is that Loebsimply saw another opportunity, out of the clear sky, forequating the thought of a union with the thought ofdischarge.And this was in keeping with the entire tenor ofhis extended remarks in the speeches of October 15. Infact,itwillbe recalled one of the employees, Mrs.Webster, quoted him as having said on the earlieroccasion that the Union could not "tell him who to hireor who to fire." She may well have confused in herrecollection Loeb's words at the speech and the impliedmessage suggested in the notice posted a few weeks later.In any event, Loeb was making the association betweendischarge and unionism a ringing refrain throughout theplant. I find the deliberate injection of this thought onceagainon allthebulletinboards on November 7 arepetition of his earlier message to the employees that theunionism could endanger their jobs. A threat is no less aform of intimidation when it is indirectly phrased. Iconclude that the Respondent's posting of this noticeconstituted an unfair labor practice in violation of Section8(a)(1) of the Act.Employee Farris gave further testimony about aconversation she had with her supervisor, Campbell, a fewweeks after Loeb's first speeches. She said Campbellengaged her in conversation and started by asking "howdid I feel about the union" and that she replied she hadnot decided.At this point, still according to Farris'testimony, Campbell said he wanted to tell her a storyabout something that had happened in his hometown.Campbell went on to recall how at a certain place ofemployment in Kentucky a union had come to organizethe employees and the employer,at a meeting,had givena speech to the employees "just like Mr. Loeb did, andtold them that if the union was to get organized, they wasgoing to close the plant down." Campbell went on to saythat the employees in Kentucky had not believed theemployer, had gone on and voted for the Union, and thatthe followingMonday morning the plant had closed.According to Farris, Campbell concluded the conversationwith "He wanted me to think about it before I voted,`because the boss means what he says when he says he'sgoing to close the plant."'Campbell remembered this conversation with Farris,but according to him it was the employee who started thetalk by complaining that she had not been interviewed fora certain job opening for which she had applied. Campbellsaid he explained he had known nothing about it and thaton the next occasion he would see to it that she wasconsidered for any possible opening. Campbell alsorecalled that in the course of the conversation theemployee said she thought "the union might help," andthatIt's possible that when she said that about the unionmight be able to help I told her there were adversitiesconnected with the union, also.I am from Madisonville, Kentucky, the Harlan Coalfields- this is what I told her - and prior to 1940.I told her that I was from the Harlan Coal fields inWest Kentucky, Madisonville; that a lot of my relativeshad worked in the coal mines.I remembered, when Iwas a boy they would come to our house and borrowmoney from my father and the,all at once, somewherebetween '35 and '40 all of them had cars and hadmoney, because this huge stripping plant had movedintoMadisonville,Century 14,and it was unionized andthen they had strikes, and at one time it came to thepoint,justbefore I leftMadisonville to come toMemphis - there was some talk that the man whoowned the stripping plant had said that he could notaffordanother strike;that he would just have to movethe mine, which is highly mobile,a stripping. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDThen they had another strike, and the plant wasremoved from the town,and my two cousins and twouncles returned to borrow money, to eat on, from myfather, which we didn't have too much to loan.Campbell closed his version of this conversation bysaying"anytime the union was discussed I would closeany conversation with the fact that the employees were tovote as they saw fit.Itwas a free election with a secretballot."I credit Farris' testimony.There was nothing in whatthe employee told the supervisor at that time to give riseto any mention of strikes; her version of Campbell's storyabout Kentucky comports with the total tenor of theowners broadside message.I find that albeit in an indirectform supervisor Campbell was reiterating the message ofhis superior,Mr. Loeb,that there was danger of plantclosing if the employees were to vote in favor of theUnion.He thereby violated Section 8(a)(1) of the Act. Ialso find,in the circumstances,that his interrogation as tohow Farris felt about the Union was coercive andtherefore a violation of Section 8(a)(1).Threeemployeewitnessestestifiedaboutbeinginterrogated concerning their union sentiments by theirsupervisor,Elnor Choate.Barbara Martinsaid that beforeLoeb'sfirstspeechChoate came to her to say: "Justbetween you and I. . .Itwon't go any further, how doyou feel about the union?" She replied she favored theUnion because she thought it would obtain increases inwages,and that the supervisor then told her Loeb paysmore than any laundry in Memphis.Martin also testifiedthat after Loeb's second speech,Choate one day asked her"How do you feel about the union now, since Mr. Loebtalked to you?"Now Martin answered she would have tothink it over, and Choate closed with"You knowChristmas is coming up and I think you ought to thinkabout it,think about the bonus he gives us at Christmastime."Ellamese Hunttestified that on the last MondayinOctober,early in the morning one day, Choate asked:"Whatdo you think about this we have to face on the22nd? . . .Imean, are you for the Union?"Hunt repliedthat she did favor the Union. Bessie Jackson recalled thatChoate called her too the morning after Loeb's talk andasked"what did I think about Mr. Loeb's speech."Jackson answered she did not think much of it, andChoate then asked her "what did I think about theunion."Supervisor Choate did not testify and I credit thesewitnesses.With Loeb'sdirect threat to close the plant inretaliation to curb the union activities of the employees,this interrogation by the supervisor of all three employeescannot be excused. I find that by interrogating themChoate committed unfair labor practices in violation ofSection 8(a)(l) of the Act.Early the morning after Loeb's speeches of October 15,supervisorMoore called six or seven employees to meetwith him at the elevator as the girls were preparing tostart work.At the hearing he said he gathered the womenbecause of a rumor that the place would close and. "I wastrying to satisfy them that it was going to stay open."Three of the employees who were present testified aboutthis incident.As Gibson recalled:He was talking about the union.He said the unionwasn't any good.He said the union could charge anything they wantto, $10.00,and then Marion Webster said,`That's alie', and he said, `If the union do get in Mr.Loeb willclosethe ....'As Webster recalled:"He started out by telling us that ifthe union got in there, that the plant would go out ofbusiness,and that we would lose our jobs; and that theunion wasn't any good because it couldn't do anything forus, and that the union dues would be$10.00 and over." Inher direct testimony employee Ruby Armour testified thatMoore told them the Union would cost them money andnot help them.She said she volunteered it was not exactlysalary that concerned her, but conditions of employment,and then spoke to the entire group about how someemployees had privileges different from others, such as thewhite employees enjoying better eating accomodationsthan the blacks. In cross-examination she rejected thesuggestion the supervisor was only explaining Loeb'sremarks, and insisted all he said wasthat "Loeb wouldclose the place down if the union got in."Armour closedher testimony with the statement she had formed theimpression"they wanted us to vote no."The essential burden of Moore's version of the meetinghe called was that he was attempting to scotch talk ofplant closing."I told them that Mr. Loeb had told us itwasn't anything connected with the union;the place wasn'tmaking any money, and that he was keeping the placeopen for his own personal reasons and for the sake of theemployees that were working for him and,as long as helived,he said,he was goingto try hisdarndest to keep itopen."He then admitted that in the middle of all thisMarion Webster asked him: "Well, if the union gets inhere reckon will he close the place up?,"and that he,Moore,replied:"Idon'tknow.You will have to ask Mr.Loeb that question."He denied any talk of union dues orspecificcomplainthavingbeenbroughtup by theemployees at that time.He did recall telling theemployees "if they had any problems I'd be glad, youknow,to talk with her on it."He expressly denied sayingthatMr. Loeb would close the plant, or would close theplant in consequence of the Union activity.Moore's testimony is internally inconsistent.The girlswanted to know why he had assembled them there, and,according to him,"I told her that I called them togetherto stop the rumor that the place was going to be closedup." But if his purpose had really been to reassure themhe would hardly have said the place was losing money andthat Loeb was straining to avoid closure.And he admittedthat when one employee asked wouldLoebclose becauseof the Union, all he answered was he did not know, "Youwill have to ask Loeb that question." Instead of calmingthe employees,quieting the rumor - as he later claimed- he was instead adding fuel to the fire. Moreover, thestatementsattributed to him by the employees areconsistent with the very talk the owner had given the daybefore,that the plant was in danger of closing in the eventthe employees favored the Union. I credit the employeewitnesses and find that on October 16 supervisor Moorereiterated the threat of plant closure in retaliation forunion activities and again violated Section 8(a)(1) of theAct asalleged in the complaint.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activitiesof the Respondentsset forthin sectionIII, above, occurring in connectionwith theiroperationsset forth in section I,above,have a close,intimate, andsubstantial relation to trade, traffic,and commerce amongthe several States and tend to lead to labor disputes LOEB'S LAUNDRYburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondents have engaged incertain unfair labor practices,Iwill recommend that theycease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.Upon the basis of the above findings of fact, and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Respondents are engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organization as defined inSection 2(5) of the Act.3.By WilliamLoeb's,RobertMoore'sandClarenceCampbell's statements to employees that the Companywould close its plant,with loss of jobs to the employees, ifthe employees persisted in their prounion activities, and byElnorChoate'scoercive interrogationofemployeesconcerning their union activities,theRespondents haveengaged in and are engaging in unfair labor practices inviolation of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,and pursuant to Section 10(c) of theAct, I recommend that William Loeb and Louis G.Lemle, d/b/a Loeb's Laundry, Memphis, Tennessee, theirofficers,agents, successors, and assigns,shall:1.Cease and desist from threatening employees withclosure of the plant and the consequent loss of jobs,coercivelyinterrogating employees concerning their unionactivities,or in any like or related manner interferingwith,restraining,or coercing their employees in theexercise of the rights guaranteed in Section7 of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a) Post at their place in Memphis,Tennessee, copies ofthe attachednoticemarked"Appendix."' Copies of saidnotice, on forms to be provided by the Regional DirectorforRegion 26, shall,afterbeing duly signed by theRespondents'representative,be posted by Respondentsimmediately upon receipt thereof,and be maintained bythem for 60consecutivedays thereafter,in conspicuousplaces,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by theRespondents to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify theRegionalDirector for Region 26, inwriting,within 20 days from the receipt of this Decision,what steps the Respondents have taken to complyherewith.2'In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United States149Court of Appeals,the words"a Decreeof the United States Court ofAppeals EnforcinganOrder"shallbe substitutedfor thewords "aDecision and Order "'In the event that this RecommendedOrder is adoptedby the Board,this provision shall be modified to read:"Notify saidRegional Director, inwriting,within 10 days from the date of thisOrder,what steps theRespondents have takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct wehereby notify our employees that:After a trial in which both sides had the opportunity topresent their evidence, a Trial Examiner of the NationalLabor Relations Board has found that we violated the lawand has ordered us to post this Notice and to keep ourword about what we say in this Notice.WE WILL NOTthreaten to close the plant because ofthe Union.WE WILLNOT threaten to discharge employeesbecause of the Union.WE WILLNOT question our employees on whetherthey wish to be represented by a union or not.WE WILL NOTdiscourageunionactivityormembership in Laundry and Dry Cleaning InternationalUnion,Local 550, AFL-CIO,or any other labororganization.WE WILL respect the rights of our employees toself-organization,to form,join,or assist any labororganization,or to bargain collectively in respect toterms or conditions of employment through said Union,or any representative of their own choosing, or torefrain from such activity,and we will not interferewith,restrain, or coerce our employees in the exerciseof these rights,except insofar as these rights can beaffected by any contract with a labor organization, ifvalidlymade in accordance with the National LaborRelationsAct,wherebymembership therein is acondition of employment after the 30th day followingthe date of such contract or the beginning of suchemployment, whichever is later.You and all our employees are free to become membersof any labor organization, or to refrain from doing so.DatedByWILLIAM LOEB ANDLouis G. LEMLE, D/B/ALOEB's LAUNDRY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board's Regional Office, 746 FederalOfficeBuilding,167NorthMain Street,Memphis,Tennessee 38103, Telephone 901-534-3161.